Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Stephanie Davis Ambush appeals the district court’s orders dismissing her various state and Fifth and Fourteenth Amendment procedural and substantive due process claims. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Ambush v. City of Frederick, No. 1:10-cv-01953-WDQ, 2011 WL 232031 (D.Md. Jan. 24, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.